DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant’s amendment filed on April 6, 2022 has been entered. Claim 1 has been amended. No claims are canceled. Claims 2-20 have been added. Claims 1-20 are still pending in this application, with claims 1, 6, 11 and 16 being independent.

Terminal Disclaimer
The terminal disclaimer filed on April 6, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10264493, 10143021, 9681338, 10694556 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (U.S. PGPub 2007/0064686), hereinafter referred to as Bae in view of Park et al (U.S. PGPub 2007/0047493), hereinafter referred to as Park.
Regarding claim 1, Bae teaches a method performed by a terminal in a wireless communication system, the method comprising: 
transmitting, to a first cell, a first message including information associated with the terminal (The UE sends information associated with measured cells to an old E-RAN currently serving the UE by a Measurement Report message, periodically or at a predetermined time in step 401. The Measurement Report message contains the International Mobile Station Identifier (IMSI) of the UE, an old IP address (hereinafter, referred to IPold) now in use for the UE, and cell measurements collected from neighbor cells; See [0042]); 
receiving, from the first cell, a second message associated with a cell change from the first cell to a second cell (The old E-RAN transmits a handover command to the UE; See [0045]); 
identifying whether the terminal has transmitted the first message to the first cell during a predetermined time period (The UE sends information associated with measured cells to an old E-RAN currently serving the UE by a Measurement Report message, periodically or at a predetermined time in step 401; See [0042]); and 
in case that the terminal has transmitted the first message to the first cell during the predetermined time period, transmitting, to the second cell (The UE sends a handover complete indication message to the new E-RAN; See [0052]).  
While Bae teaches of sending a third message, i.e., a handover complete message, it fails to teach that the third message includes latest information associated with the terminal.
Park teaches transmitting a handover command with buffer state of the UE or its related information (See [0053]).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made, to modify the method of Bae to include a third message including latest information associated with the terminal taught by Park in order to minimize delay.

Regarding claim 6, Bae teaches a method performed by a first cell in a wireless communication system, the method comprising: 
receiving, from a terminal, a first message including information associated with the terminal (The UE sends information associated with measured cells to an old E-RAN currently serving the UE by a Measurement Report message, periodically or at a predetermined time in step 401. The Measurement Report message contains the International Mobile Station Identifier (IMSI) of the UE, an old IP address (hereinafter, referred to IPold) now in use for the UE, and cell measurements collected from neighbor cells; See [0042]); and 
transmitting, to the terminal, a second message associated with a cell change from the first cell to a second cell (The old E-RAN transmits a handover command to the UE; See [0045]); 
wherein in case that the information associated with the terminal is received to the first cell during a predetermined time period (The UE sends a handover complete indication message to the new E-RAN; See [0052]).  
While Bae teaches of sending a third message, i.e., a handover complete message, it fails to teach that the third message includes latest information associated with the terminal.
Park teaches transmitting a handover command with buffer state of the UE or its related information (See [0053]).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made, to modify the method of Bae to include a third message including latest information associated with the terminal taught by Park in order to minimize delay.

Regarding claim 11, Bae teaches a terminal in a wireless communication system, the terminal comprising: 
a transceiver (implied by the terminal transmitting and receiving from the E-RANs); and 
a controller (implied by the terminal processing commands) coupled with the transceiver and configured to: 
transmit, to a first cell, a first message including information associated with the terminal (The UE sends information associated with measured cells to an old E-RAN currently serving the UE by a Measurement Report message, periodically or at a predetermined time in step 401. The Measurement Report message contains the International Mobile Station Identifier (IMSI) of the UE, an old IP address (hereinafter, referred to IPold) now in use for the UE, and cell measurements collected from neighbor cells; See [0042]), 
receive, from the first cell, a second message associated with a cell change from the first cell to a second cell (The old E-RAN transmits a handover command to the UE; See [0045]), 
identify whether the terminal has transmitted the first message to the first cell during a predetermined time period (The UE sends information associated with measured cells to an old E-RAN currently serving the UE by a Measurement Report message, periodically or at a predetermined time in step 401; See [0042]), and 
in case that the terminal has transmitted the first message to the first cell during the predetermined time period, transmitting, to the second cell (The UE sends a handover complete indication message to the new E-RAN; See [0052]).  
While Bae teaches of sending a third message, i.e., a handover complete message, it fails to teach that the third message includes latest information associated with the terminal.
Park teaches transmitting a handover command with buffer state of the UE or its related information (See [0053]).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made, to modify the apparatus of Bae to include a third message including latest information associated with the terminal taught by Park in order to minimize delay.

Regarding claim 16, Bae teaches a first cell in a wireless communication system, the first cell comprising: 
a transceiver (implied by the terminal transmitting and receiving from the E-RANs); and 
a controller (implied by the E-RAN processing commands) coupled with the transceiver and configured to: 
receive, from a terminal, a first message including information associated with the terminal (The UE sends information associated with measured cells to an old E-RAN currently serving the UE by a Measurement Report message, periodically or at a predetermined time in step 401. The Measurement Report message contains the International Mobile Station Identifier (IMSI) of the UE, an old IP address (hereinafter, referred to IPold) now in use for the UE, and cell measurements collected from neighbor cells; See [0042]); and 
transmit, to the terminal, a second message associated with a cell change from the first cell to a second cell (The old E-RAN transmits a handover command to the UE; See [0045]); 
wherein in case that the information associated with the terminal is received to the first cell during a predetermined time period (The UE sends a handover complete indication message to the new E-RAN; See [0052]).  
While Bae teaches of sending a third message, i.e., a handover complete message, it fails to teach that the third message includes latest information associated with the terminal.
Park teaches transmitting a handover command with buffer state of the UE or its related information (See [0053]).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made, to modify the apparatus of Bae to include a third message including latest information associated with the terminal taught by Park in order to minimize delay.

Claims 2, 4, 7, 9, 12, 14, 17 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bae in view of Park as applied to claims 1, 6, 11 and 16 above, and further in view of Chen et al. (U.S. PGPub 2012/0020231), hereinafter referred to as Chen.
Regarding claim 2, Bae in view of Park fails to teach the method of claim 1, wherein a handover preparation message including the information associated with the terminal within an access stratum context is transmitted from the first cell to the second cell.  
Chen teaches wherein a handover preparation message including the information associated with the terminal within an access stratum context is transmitted from the first cell to the second cell (In step 913, the source eNB902 initiates a handover procedure by sending a handover preparation information to the target eNB903; See [0043]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made, to modify the method of Bae in view of Park to include wherein a handover preparation message including the information associated with the terminal within an access stratum context is transmitted from the first cell to the second cell taught by Chen in order to minimize failure.

Regarding claim 4, Bae in view of Park fails to teach the method of claim 1, wherein at least one of the information associated with the terminal or the latest information associated with the terminal includes an in-device interference information.  
Chen teaches wherein at least one of the information associated with the terminal or the latest information associated with the terminal includes an in-device interference information (UE901 transmits IDC information to its serving eNB902. The IDC information may include UE capability information of its ID device type and ID device traffic pattern, UE measurement configuration, UE measurement results, and UE handover history information; See [0043]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made, to modify the method of Bae in view of Park to include wherein at least one of the information associated with the terminal or the latest information associated with the terminal includes an in-device interference information taught by Chen in order to minimize failure.

Regarding claim 7, Bae in view of Park fails to teach the method of claim 6, further comprising transmitting, to the second cell, a handover preparation message including the information associated with the terminal within an access stratum context.
Chen teaches transmitting, to the second cell, a handover preparation message including the information associated with the terminal within an access stratum context (In step 913, the source eNB902 initiates a handover procedure by sending a handover preparation information to the target eNB903; See [0043]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made, to modify the method of Bae in view of Park to include transmitting, to the second cell, a handover preparation message including the information associated with the terminal within an access stratum context taught by Chen in order to minimize failure.

Regarding claim 9, Bae in view of Park fails to teach the method of claim 6, wherein at least one of the information associated with the terminal or the latest information associated with the terminal includes an in-device interference information.  
Chen teaches wherein at least one of the information associated with the terminal or the latest information associated with the terminal includes an in-device interference information (UE901 transmits IDC information to its serving eNB902. The IDC information may include UE capability information of its ID device type and ID device traffic pattern, UE measurement configuration, UE measurement results, and UE handover history information; See [0043]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made, to modify the method of Bae in view of Park to include wherein at least one of the information associated with the terminal or the latest information associated with the terminal includes an in-device interference information taught by Chen in order to minimize failure.

Regarding claim 12, Bae in view of Park fails to teach the terminal of claim 11, wherein a handover preparation message including the information associated with the terminal within an access stratum context is transmitted from the first cell to the second cell.
Chen teaches wherein a handover preparation message including the information associated with the terminal within an access stratum context is transmitted from the first cell to the second cell (In step 913, the source eNB902 initiates a handover procedure by sending a handover preparation information to the target eNB903; See [0043]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made, to modify the apparatus of Bae in view of Park to include wherein a handover preparation message including the information associated with the terminal within an access stratum context is transmitted from the first cell to the second cell taught by Chen in order to minimize failure.

Regarding claim 14, Bae in view of Park fails to teach the terminal of claim 11, wherein at least one of the information associated with the terminal or the latest information associated with the terminal includes an in- device interference information.  
Chen teaches wherein at least one of the information associated with the terminal or the latest information associated with the terminal includes an in-device interference information (UE901 transmits IDC information to its serving eNB902. The IDC information may include UE capability information of its ID device type and ID device traffic pattern, UE measurement configuration, UE measurement results, and UE handover history information; See [0043]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made, to modify the apparatus of Bae in view of Park to include wherein at least one of the information associated with the terminal or the latest information associated with the terminal includes an in-device interference information taught by Chen in order to minimize failure.

Regarding claim 17, Bae in view of Park fails to teach the first cell of claim 16, wherein the controller is further configured to transmit, to the second cell, a handover preparation message including the information associated with the terminal within an access stratum context.
Chen teaches wherein the controller is further configured to transmit, to the second cell, a handover preparation message including the information associated with the terminal within an access stratum context (In step 913, the source eNB902 initiates a handover procedure by sending a handover preparation information to the target eNB903; See [0043]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made, to modify the apparatus of Bae in view of Park to include wherein the controller is further configured to transmit, to the second cell, a handover preparation message including the information associated with the terminal within an access stratum context taught by Chen in order to minimize failure.

Regarding claim 19, Bae in view of Park fails to teach the first cell of claim 16, wherein at least one of the information associated with the terminal or the latest information associated with the terminal includes an in- device interference information.  
Chen teaches wherein at least one of the information associated with the terminal or the latest information associated with the terminal includes an in-device interference information (UE901 transmits IDC information to its serving eNB902. The IDC information may include UE capability information of its ID device type and ID device traffic pattern, UE measurement configuration, UE measurement results, and UE handover history information; See [0043]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made, to modify the apparatus of Bae in view of Park to include wherein at least one of the information associated with the terminal or the latest information associated with the terminal includes an in-device interference information taught by Chen in order to minimize failure.

Claims 3, 8, 13 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bae in view of Park as applied to claims 1, 6 , 11 and 16 above, and further in view of Somasundaram et al. (U.S. PGPub 2008/0220784), hereinafter referred to as Somasundaram.
Regarding claim 3, Bae in view of Park fails to teach the method of claim 1, wherein the predetermined time period is identified by a timer.  
Somasundaram teaches wherein the predetermined time period is identified by a timer (See [0115]).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made, to modify the method of Bae in view of Park to include wherein the predetermined time period is identified by a timer taught by Somasundaram in order to minimize delay.

Regarding claim 8, Bae in view of Park fails to teach the method of claim 6, wherein the predetermined time period is identified by a timer.  
Somasundaram teaches wherein the predetermined time period is identified by a timer (See [0115]).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made, to modify the method of Bae in view of Park to include wherein the predetermined time period is identified by a timer taught by Somasundaram in order to minimize delay.

Regarding claim 13, Bae in view of Park fails to teach the terminal of claim 11, wherein the predetermined time period is identified by a timer.  
Somasundaram teaches wherein the predetermined time period is identified by a timer (See [0115]).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made, to modify the apparatus of Bae in view of Park to include wherein the predetermined time period is identified by a timer taught by Somasundaram in order to minimize delay.

Regarding claim 18, Bae in view of Park fails to teach the first cell of claim 16, wherein the predetermined time period is identified by a timer.  
Somasundaram teaches wherein the predetermined time period is identified by a timer (See [0115]).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made, to modify the apparatus of Bae in view of Park to include wherein the predetermined time period is identified by a timer taught by Somasundaram in order to minimize delay.

Allowable Subject Matter
Claims 5, 10, 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 5 appears to be novel and inventive because prior art fails to show or teach the method of claim 4, wherein a transmission of the first message is initiated based on identification that current in-device interference information is different from in-device interference information included in a last transmission, in combination with the other limitations of the claims from which it depends.  
Claim 10 appears to be novel and inventive because prior art fails to show or teach the method of claim 9, wherein the first message is received based on a change of the in-device interference information of the terminal, in combination with the other limitations of the claims from which it depends.  
Claim 15 appears to be novel and inventive because prior art fails to show or teach the terminal of claim 14, wherein a transmission of the first message is initiated based on identification that current in-device interference information is different from in-device interference information included in a last transmission, in combination with the other limitations of the claims from which it depends.  
Claim 20 appears to be novel and inventive because prior art fails to show or teach the first cell of claim 19, wherein the first message is received based on a change of the in-device interference information of the terminal, in combination with the other limitations of the claims from which it depends.
Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but is moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any response to this action should be mailed to:
Commissioner for Patents,
P.O. Box 1450
Alexandria, VA 22313-1450

Hand delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L SHIVERS whose telephone number is (571)270-3523. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHLEY SHIVERS/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        7/14/2022